1
2
                                 UNITED STATES DISTRICT COURT
3
                                         DISTRICT OF NEVADA
4
      RICHARD MARKS,                                             Case No. 2:19-cv-01364-RFB-NJK
5
                                               Plaintiff                       ORDER
6
             v.
7
      JERRY HOWELL, et al.,
8
                                            Defendants
9
10
     I.     DISCUSSION
11
            On August 7, 2019, Plaintiff, who is a prisoner in the custody of the Nevada Department
12
     of Corrections, submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and an incomplete
13
     application to proceed in forma pauperis. Docket Nos. 1, 1-1. On August 12, 2019, this Court
14
     ordered Plaintiff to file a fully complete application to proceed in forma pauperis or pay the full
15
     $400 filing fee for a civil action no later than September 11, 2019. Docket No. 3. On September
16
     6, 2019, Plaintiff filed a motion for an extension of time to file a fully complete application to
17
     proceed in forma pauperis because he had still not received his financial certificate from the
18
     NDOC. Docket No. 4. This Court granted Plaintiff until October 25, 2019, to file a fully complete
19
     application to proceed in forma pauperis. Docket No. 5. On October 7, 2019, Plaintiff filed a
20
     second motion for extension of time to file a fully complete application to proceed in forma
21
     pauperis because he was still waiting to receive his financial certificate from the NDOC. Docket
22
     No. 6. On October 8, 2019, this Court granted Plaintiff until November 22, 2019, to file a fully
23
     complete application to proceed in forma pauperis. On November 25, 2019, Plaintiff filed a third
24
     motion for an extension of time to file a fully complete application to proceed in forma pauperis.
25
     Docket No. 8.
26
            The Court now grants Plaintiff’s third motion for an extension of time. Plaintiff shall file
27
     a fully complete application to proceed in forma pauperis which includes both an inmate account
28
     statement for the past six months and a properly executed financial certificate or pay the full $400
1
     filing fee on or before Monday, January 6, 2020.
2
             If, however, Plaintiff continues to have difficulty obtaining a financial certificate and an
3
     inmate account statement from prison officials, Plaintiff shall file an affidavit in this case detailing
4
     when he requested the documents, who he spoke to about the status of the documents, who he
5
     followed up with after he did not receive the documents, and their responses. In other words, if
6
     Plaintiff is unable to acquire the necessary documents from prison officials, he must provide the
7
     Court with an affidavit that demonstrates that he has done all that he could to acquire the
8
     documents by the Court’s deadline. Plaintiff’s affidavit must include dates of his requests, dates
9
     of his follow-up requests, names of the prison officials that he spoke to about the matter, and their
10
     responses. If Plaintiff’s affidavit demonstrates that he has done all that was possible to acquire the
11
     documents, the Court will consider his application to proceed in forma pauperis complete.1
12
     II.     CONCLUSION
13
             For the foregoing reasons, IT IS ORDERED that Plaintiff’s third motion for an extension
14
     of time to file a fully complete application to proceed in forma pauperis (ECF No. 8) is granted.
15
             IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
16
     approved form application to proceed in forma pauperis by a prisoner, as well as the document
17
     entitled information and instructions for filing an in forma pauperis application.
18
                                                     Monday, January
             IT IS FURTHER ORDERED that on or before Monday, January 6,
                                                                     6, 2020,
                                                                        2010, Plaintiff shall
19
     either: (1) file a fully complete application to proceed in forma pauperis, on the correct form with
20
     complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) file the first three
21
     pages of the application to proceed in forma pauperis and submit an affidavit detailing the efforts
22
     he took to acquire a financial certificate and an inmate account statement from prison officials. If
23
     Plaintiff chooses to file an affidavit, his affidavit must describe the actions he took to acquire the
24
     documents through Monday, December 30, 2019. Plaintiff shall not file an affidavit before that
25
26   1      Plaintiff must still submit the first three pages of the application to proceed in forma
27   pauperis on this Court’s approved form with his affidavit. If Plaintiff does not submit the first
     three pages of the application to proceed in forma pauperis with the affidavit, the Court will
28   dismiss the case without prejudice for Plaintiff to open a new case when he is able to acquire the
     required documents.

                                                      -2-
1
     date. Additionally, Plaintiff must submit the first three pages of the application to proceed in forma
2
     pauperis to this Court even if he is unable to acquire the necessary attachments from prison
3
     officials.
4
             IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order, the
5
     Court will dismiss this case without prejudice.
6
             DATED: December 5, 2019.
7
8
9
                                                    NANCY J. KOPPE
10                                                  UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                       -3-
